— In an action, inter alia, for permanent injunctive relief, defendants appeal from stated portions of an order of the Supreme Court, Kings County (De Matteo, R.), dated August 25, 1981, which, inter alia, pending hearing and determination of plaintiff’s motion for a preliminary injunction, enjoined defendants from, among other things, collecting rents or management fees from the tenants of the property at 201 Eastern Parkway, Brooklyn, New York, and from managing or interfering with the management of the property. Order reversed, insofar as appealed from, on the law, without costs or disbursements, and decretal paragraphs 2, 3, 4, 6, 7, 8 and 9 are deleted. The referee to whom plaintiff’s motion for a preliminary injunction had been assigned greatly expanded upon the restraints included in the order to show cause dated August 5, 1981, so that the relief ultimately sought by plaintiff — the removal of defendants as managers of its apartment building — was effected. This was an abuse of discretion as no evidence had been presented to the referee tending to show that plaintiff was not adequately protected by the restraints in the order to show cause, and that the additional relief was necessary to prevent irreparable injury to it. Gibbons, J. P., Gulotta, O’Connor and Boyers, JJ., concur.